
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.8


THE COCA-COLA COMPANY
1989 RESTRICTED STOCK AWARD PLAN
(As Restated Effective December 1, 2003)


Section 1. Purpose

        The purpose of the 1989 Restricted Stock Award Plan of The Coca-Cola
Company (the "Plan") is to advance the interest of The Coca-Cola Company (the
"Company") and its Related Companies (as defined in Section 4 hereof), by
encouraging and enabling the acquisition of a financial interest in the Company
by officers and other key employees through grants of restricted shares of
Company Common Stock (the "Awards", or singly, an "Award"). The Plan is intended
to aid the Company and its Related Companies in retaining officers and key
employees, to stimulate the efforts of such employees and to strengthen their
desire to remain in the employ of the Company and its Related Companies. In
addition, the Plan may also aid in attracting officers and key employees who
will become eligible to participate in the Plan after a reasonable period of
employment by the Company or its Related Companies.

Section 2. Administration

        The Plan shall be administered by a committee (the "Committee")
appointed by the Board of Directors of the Company (the "Board") or in
accordance with Section 7, Article III of the By-Laws of the Company (as amended
through October 16, 2003) from among its members and shall be comprised of not
less than three (3) members of the Board. Unless and until its members are not
qualified to serve on the Committee pursuant to the provisions of the Plan, the
Compensation Committee shall be members of the Board who are not eligible to
participate in the Plan for at least one year prior to the time they become
members of the Committee. Eligibility requirements for members of the Committee
shall comply with Rule 16b-3 promulgated pursuant to the Securities Exchange Act
of 1934, as amended (the "Exchange Act") or any successor rule or regulation.
The Committee shall determine the officers and key employees of the Company and
its Related Companies (including officers, whether or not they are directors) to
whom, and the time or times at which, Awards will be granted, the number of
shares to be awarded, the time or times within which the Awards may be subject
to forfeiture, and all other conditions of the Award. The provisions of the
Awards need not be the same with respect to each recipient.

        The Committee is authorized, subject to the provisions of the Plan, to
establish such rules and regulations as it deems necessary or advisable for the
proper administration of the Plan and to take such other action in connection
with or in relation to the Plan as it deems necessary or advisable. Each action
made or taken pursuant to the Plan, including interpretation of the Plan and the
Awards granted hereunder by the Committee, shall be final and conclusive for all
purposes and upon all persons, including, without limitation, the Company and
its Related Companies, the Committee, the Board, the Officers and the affected
employees of the Company and/or its Related Companies and their respective
successors in interest.

Section 3. Stock

        The stock to be issued under the Plan pursuant to Awards shall be shares
of Common Stock, $.25 par value, of the Company (the "Stock"). The Stock shall
be made available from treasury or authorized and unissued shares of Common
Stock of the Company. The total number of shares of Stock that may be issued
pursuant to Awards under the Plan, including those already issued, may not
exceed 40,000,000 shares (subject to adjustment in accordance with Section 8).
Shares of Stock previously granted pursuant to Awards, but which are forfeited
pursuant to Section 5, below, shall be available for future Awards.

--------------------------------------------------------------------------------

Section 4. Eligibility

        Awards may be granted to officers and key employees of the Company and
its Related Companies who have been employed by the Company or a Related Company
(but only if the Related Company is one in which the Company owns on the grant
date, directly or indirectly, either (i) 50% or more of the voting stock or
capital where such entity is not publicly held, or (ii) an interest which causes
the Related Company's financial results to be consolidated with the Company's
financial results for financial reporting purposes) for a reasonable period of
time determined by the Committee. The term "Related Company" shall mean any
corporation or other business organization in which the Company owns, directly
or indirectly, 20 percent or more of the voting stock or capital at the
applicable time. No employee shall acquire pursuant to Awards granted under the
Plan more than twenty (20) percent of the aggregate number of shares of Stock
issuable pursuant to Awards under the Plan.

Section 5. Awards

        Except as otherwise specifically provided in the grant of an Award,
Awards shall be granted solely for services rendered to the Company or any
Related Company by the employee prior to the date of the grant and shall be
subject to the following terms and conditions:

        (a)   The Stock subject to an Award shall be forfeited to the Company if
the employment of the employee by the Company or Related Company terminates for
any reason (including, but not limited to, termination by the Company, with or
without cause) other than death, "Retirement", as hereinafter defined, provided
that such Retirement occurs at least five (5) years from the date of grant of an
Award and also provided that the employee has attained the age of 62, or
disability, prior to a "Change in Control" of the Company as hereinafter
defined. "Disability," as used herein shall mean a condition for which a
Participant becomes eligible for and receives a disability benefit under the
long term disability insurance policy issued to the Company providing Basic Long
Term Disability Insurance benefits pursuant to The Coca-Cola Company Health and
Welfare Benefits Plan, or under any other long term disability plan which
hereafter may be maintained by the Company, or for individuals outside the
United States, an applicable governmental entity. "Retirement", as used herein,
shall mean an employee's voluntarily leaving the employ of the Company or a
Related Company on a date which is on or after the earliest date on which such
employee would be eligible for an immediately payable benefit pursuant to
(i) for those employees eligible for participation in the Company's Supplemental
Retirement Plan, the terms of that Plan and (ii) for all other employees, the
terms of the Employees Retirement Plan (the "ERP") assuming such employees were
eligible to participate in the ERP. "Cause," as used herein and in conjunction
with an Award shall mean termination of employment by the Company or a Related
Company which is based on a violation of the Company's Code of Business Conduct
or any other policy of the Company or its Related Company, or for gross
misconduct.

        (b)   If at any time the recipient Retires on a date which is at least
five (5) years from the date of grant of an Award and on or after the date on
which the employee has attained the age of 62, dies or becomes disabled, or in
the event of a "Change in Control" of the Company, as hereinafter defined, prior
to such Retirement, death or disability, such recipient shall be entitled to
retain the number of shares subject to the Award. A "Change in Control" shall
mean a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act as in effect on November 15, 1988, provided that such a change in
control shall be deemed to have occurred at such time as (i) any "person" (as
that term is used in Sections 13(d) and 14(d)(2) of the Exchange Act), is or
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly, of securities representing 20% or more of the combined
voting power for election of directors of the then outstanding securities of the
Company or any successor of the Company; (ii) during any period of two
consecutive years or less, individuals who at the beginning of such period
constituted the Board of Directors of the Company cease, for any reason, to
constitute at least a majority of the Board of Directors, unless the election or
nomination for election of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) the shareholders of the Company approve any
merger or consolidation as a result of which the Common Stock shall be changed,
converted or exchanged (other than a merger with a wholly-owned subsidiary of
the Company) or any liquidation of the Company or any sale or other disposition
of 50% or more of the assets or earning power of the Company; or (iv) the
shareholders of the Company approve any merger or consolidation to which the
Company is a party as a result of which the persons who were shareholders of the
Company immediately prior to the effective date of the merger or consolidation
shall have beneficial ownership of less than 50% of the combined voting power
for election of directors of the surviving corporation following the effective
date of such merger or consolidation; provided, however, that no Change in
Control shall be deemed to have occurred if, prior to such time as a Change in
Control would otherwise be deemed to have occurred, the Board of Directors
determines otherwise.

2

--------------------------------------------------------------------------------

        (c)   Awards may contain such other provisions, not inconsistent with
the provisions of the Plan, as the Committee shall determine appropriate from
time to time.

        (d)   Performance-Based Awards.

        1.     The Committee or, if applicable, a Subcommittee thereof, which
shall be comprised of two or more outside directors meeting the requirements of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the "Code") may
select from time to time, in its discretion, executive officers, senior
vice-presidents and other key executives of the Company to receive awards of
restricted stock under the Plan, in such amounts as the Committee or
Subcommittee may, in its discretion, determine (subject to any limitations
provided in the Plan), the release of which will be conditioned upon the
attainment of certain performance targets ("Performance-Based Awards"). The
Committee or Subcommittee may authorize alternative awards, including, but not
limited to, promises of future restricted stock awards, provided that the grant
and subsequent release is contingent upon attainment of certain performance
targets under this section.

        2.     At the time of each grant, the Committee or Subcommittee shall
determine the performance targets and the Measurement Period (as defined below)
that will be applied with respect to such grant. Grants of Performance-Based
Awards may be made, and the performance targets applicable to such
Performance-Based Awards may be defined and determined, by the Committee or
Subcommittee no later than ninety days after the commencement of the Measurement
Period. The performance criteria applicable to Performance-Based Awards will be
one or more of the following criteria:

(i)average annual growth in earnings per share; (ii)increase in share-owner
value; (iii)earnings per share; (iv)net income; (v)return on assets; (vi)return
on share-owners' equity; (vii)increase in cash flow; (viii)operating profit or
operating margins; (ix)revenue growth of the Company; (x)operating expenses; and
(xi)quality as determined by the Company's Quality Index.

The Measurement Period will be a period of years, determined by the Committee or
Subcommittee in its discretion, commencing on January 1 of the first year of the
Measurement Period and ending on December 31 of the last year of the Measurement
Period. The Measurement Period will be subject to adjustment as the Committee or
Subcommittee may provide in the terms of each award.

        3.     Except as otherwise provided in the terms of the award, shares
awarded in the form of Performance-Based Awards shall be eligible for release
(the "Release Date") on March 1 next following the completion of the Measurement
Period.

        4.     Shares awarded in the form of Performance-Based Awards will be
released only if the Controller of the Company and the Committee or Subcommittee
certify that the performance targets have been achieved during the Measurement
Period.

        5.     Performance-Based Awards granted pursuant to this
Section 5(d) are intended to qualify as performance-based compensation under
Section 162(m) of the Code and shall be administered and construed accordingly.

3

--------------------------------------------------------------------------------

        (e)   The receipt of stock subject to an Award shall be eligible for
deferral in accordance with the terms and subject to the conditions of The
Coca-Cola Company Deferred Compensation Plan.

        (f)    No Award shall be released unless the employee properly, timely
and unconditionally executes (by any means approved by the plan administrator or
the Director, Executive Compensation) an agreement provided in connection with
the Award.

Section 6. Nontransferability of Awards

        Shares of Stock subject to Awards shall not be transferable and shall
not be sold, exchanged, transferred, pledged, hypothecated or otherwise disposed
of at any time prior to the first to occur of Retirement on a date which is at
least five (5) years from the date of grant of an Award and on or after the date
on which the employee has attained the age of 62, death or disability of the
recipient of an Award or a Change in Control.

Section 7. Rights as a Stockholder

        An employee who receives an Award shall have rights as a stockholder
with respect to Stock covered by such Award to receive dividends in cash or
other property or other distributions or rights in respect to such Stock and to
vote such Stock as the record owner thereof.

Section 8. Adjustment in the Number of Shares Awarded

        In the event there is any change in the Stock through the declaration of
stock dividends, through stock splits or through recapitalization or merger or
consolidation or combination of shares or otherwise, the Committee or the Board
shall make such adjustment, if any, as it may deem appropriate in the number of
shares of Stock thereafter available for Awards.

Section 9. Taxes

        (a)   If any employee properly elects, within thirty (30) days of the
date on which an Award is granted, to include in gross income for federal income
tax purposes an amount equal to the fair market value (on the date of grant of
the Award) of the Stock subject to the Award, such employee shall make
arrangements satisfactory to the Committee to pay to the Company in the year of
such Award, any federal, state or local taxes required to be withheld with
respect to such shares. If such employee shall fail to make such tax payments as
are required, the Company and its Related Companies shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the employee any federal, state or local taxes of any kind
required by law to be withheld with respect to the Stock subject to such Award.

        (b)   Each employee who does not make the election described in
paragraph (a) of this Section shall, no later than the date as of which the
restrictions referred to in Section 5 and such other restrictions as may have
been imposed as a condition of the Award, shall lapse, pay to the Company, or
make arrangements satisfactory to the Committee regarding payment of any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Stock subject to such Award, and the Company and its Related
Companies shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to the employee any federal, state, or
local taxes of any kind required by law to be withheld with respect to the Stock
subject to such Award.

4

--------------------------------------------------------------------------------

        (c)   The Committee may specify when it grants an Award that the Award
is subject to mandatory share withholding for satisfaction of tax withholding
obligations by employees. For all other Awards, whether granted before or after
this paragraph 9(c) was added to this Plan, tax withholding obligations of an
employee may be satisfied by share withholding, if permitted by applicable law,
at the written election of the employee prior to the date the restrictions on
the Award lapse. The shares withheld will be valued at the average of the high
and low market prices at which a share of Stock was sold on the date the
restrictions lapse (or, if such date is not a trading day, then the next trading
day thereafter), as reported on the New York Stock Exchange—Composite
Transactions listing.

Section 10. Restrictive Legend and Stock Power

        Each certificate evidencing Stock subject to Awards shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such award. Any attempt to dispose of Stock in contravention of
such terms, conditions, and restrictions shall be ineffective. The Committee may
adopt rules which provide that the certificates evidencing such shares may be
held in custody by a bank or other institution, or that the Company may itself
hold such shares in custody until the restrictions thereon shall have lapsed and
may require, as a condition of any Award, that the recipient shall have
delivered a stock power endorsed in blank relating to the Stock covered by such
Award.

Section 11. Amendments, Modifications and Termination of Plan

        The Board or the Committee may terminate the Plan, in whole or in part,
may suspend the Plan, in whole or in part from time to time, and may amend the
Plan from time to time, including the adoption of amendments deemed necessary or
desirable to qualify the Awards under the laws of various states (including tax
laws) and under rules and regulations promulgated by the Securities and Exchange
Commission with respect to employees who are subject to the provisions of
Section 16 of the Exchange Act, or to correct any defect or supply an omission
or reconcile any inconsistency in the Plan or in any Award granted thereunder,
without the approval of the stock holders of the Company; provided, however,
that no action shall be taken without the approval of the stockholders of the
Company which may increase the number of shares of Stock available for Awards or
withdraw administration from the Committee, or permit any person while a member
of the Committee to be eligible to receive an Award. Without limiting the
foregoing, the Board of Directors or the Committee may make amendments
applicable or inapplicable only to participants who are subject to Section 16 of
the Exchange Act. No amendment or termination or modification of the Plan shall
in any manner affect Awards therefore granted without the consent of the
employee unless the Committee has made a determination that an amendment or
modification is in the best interest of all persons to whom Awards have
theretofore been granted. The Board or the Committee may modify or remove
restrictions contained in Sections 5 and 6 on an Award or the Awards as a whole
which have been previously granted upon a determination that such action is in
the best interest of the Company. The Plan shall terminate when (a) all Awards
authorized under the Plan have been granted and (b) all shares of Stock subject
to Awards under the Plan have been issued and are no longer subject to
forfeiture under the terms hereof unless earlier terminated by the Board or the
Committee.

Section 12. Governing Law

        The Plan and all determinations made and actions taken pursuant thereto
shall be governed by the laws of the State of Georgia and construed in
accordance therewith.

5

--------------------------------------------------------------------------------



QuickLinks


THE COCA-COLA COMPANY 1989 RESTRICTED STOCK AWARD PLAN (As Restated Effective
December 1, 2003)
